Citation Nr: 0638912	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating beyond 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  Right ear hearing loss is at Level II (Table VI). 

2.  Left ear hearing loss is at Level V (Table VI).  


CONCLUSIONS OF LAW

The criteria for an initial evaluation beyond 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, 4.86 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet.App. 119 (1999).

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on  
organic impairment of hearing acuity as measured by the  
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  38 C.F.R. § 4.85 (2006).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2006).  

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing loss be conducted by a state-licensed audiologist, 
and must include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test. 
Examinations must be conducted without the use of hearing 
aids.  The June 1998 private audiogram that the veteran 
submitted does not meet all the requirements of 38 C.F.R. 
§ 4.85 (2006) and, hence, cannot be used to rate the 
veteran's disability.   All of the required audiometric 
findings are not discernable on the audiogram; the report 
does not indicate whether the Maryland CNC test was used; and 
the report does not specify that the test was conducted by a 
state-licensed audiologist.  

On an authorized VA examination in June 2003, the following 
results were documented:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
85
85
LEFT
10
40
80
70
60

The average puretone loss in the right ear was 59 decibels.  
The average puretone loss in the left ear was 63 decibels.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 70 percent in the left ear.  

Using Table VI, the right ear puretone average of 59 and 
speech recognition score of 94 yield Level II hearing, and 
the left ear puretone average of 63 and speech recognition 
score of 70 yield Level V hearing.  These scores yield a 10 
percent rating under Table VII.  The Board has considered 
whether the test results show the exceptional patterns of 
hearing impairment at 38 C.F.R. § 4.86; they do not meet the 
requirements of paragraph (a) or (b).  


The veteran claims that he is entitled to an increase in his 
10 percent rated bilateral hearing loss because his 
disability is so exceptional that he cannot be adequately 
compensated using the normal rating criteria.  He claims that 
his service-connected hearing loss has prevented him from 
meeting his potential in his career and interferes greatly 
with his daily life.  When there is such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular rating may 
be assigned.  38 C.F.R. § 3.321(b)(2006).  Where the veteran 
has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an exraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West, 12 Vet.App. 524,536 (1999); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

In this case, the veteran has reported that his hearing loss 
caused him to be removed from a customer service telephone 
position to a warehouse position in 1972, and he has 
submitted a statement from F.D. Lyons describing the 
situation that existed at that time.  The Board has also 
considered lay statements considered by the veteran's mother, 
brother, and wife concerning his difficulty hearing.  The 
2003 VA examination report indicates that the veteran no 
longer works in the warehouse position; he works as a roofing 
contractor.  Although this shows that the veteran's hearing 
loss has affected his employment in the remote past, it does 
not support a conclusion that his hearing loss markedly 
interferes with his employment or otherwise presents such an 
exceptional or unusual disability picture so as to make 
application of the schedular criteria impractical.  The 
veteran further indicated at his June 2003 examination that 
his hearing loss has not caused any medical problems or 
required periods of hospitalization.  Referral for 
consideration of an extraschedular rating is not warranted, 
because the bilateral hearing loss has not been shown to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular scheduler standards.  Bagwell v. Brown, 9 Vet. App. 
57, 158-9 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); 
Shipwash, 8 Vet.App. at 227.  See also VAOPGCPREC. 6-96.

The Board finds that the veteran's current 10 percent 
schedular rating under 38 C.F.R. § 4.85 (2006) is adequate, 
and the requirements for an extraschedular rating are not 
met.  38 C.F.R. § 3.321(b) (2006).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's November 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the April 2003 rating decision that denied service connection 
and the July 2003 rating decision that granted service 
connection.  The veteran has not been specifically provided 
with information concerning effective dates of awards, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  Nonetheless, once he filed a 
notice of disagreement with the initial rating, he was 
properly provided with information concerning the disability 
evaluation criteria in the statement of the case.

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining a VA audiological examination.  


ORDER

Service connection for an increased rating in bilateral 
hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


